Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second conveyor”, “plurality of liquid delivery tools”, and “plurality of first conveyors” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “which supplies liquid to an inspection chip…via a liquid delivery tool”, “conveys the liquid delivery tool”, “which controls the conveyor…”, “sucks or discharges the liquid”, “controls the liquid injector…”, “irradiates an inspection chip…”, “detects light…”, “conveys a liquid delivery tool”, “controls the first conveyor…”, “conveys the inspection chip”, “controls the second conveyor”, “capable of simultaneously performing…”, “stirs the liquid…”,  are interpreted as intended uses of the claimed invention and are given patentable weight to the extent which effects the structure of the invention.
The limitations of the controller recited in claims 1-5 and 8-14 interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Should applicant desire additional weight regarding the claimed “controller”, it is recommended to recite the “controller” as being “programmed to” perform the disclosed steps.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “a plurality of first conveyors”, and the claim also recites “a first conveyor” (established in claim 8 which 16 is dependent on) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 16, claim 16 recites “a plurality of first conveyors”, which is unclear. Since “a first conveyor” is established in claim 8, it is unclear if the plurality of first conveyors of claim 16 is the same or different from the first conveyor of claim 8.
Regarding claim 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “a plurality of liquid delivery tools”, and the claim also recites “a liquid delivery tool” (established in claim 8 which 16 is dependent on) which is the narrower statement of the 
Regarding claim 16, claim 16 recites “a plurality of liquid delivery tools which is unclear. Since “a liquid delivery tool” is established in claim 8, it is unclear if the plurality of liquid delivery tools of claim 16 is the same or different from the liquid delivery tool of claim 8.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamori et al. (EP 3076183 A1, hereinafter “Shimamori”).
Regarding claim 1, Shimamori teaches a liquid delivery system (abstract and Fig. 4) capable of supplying liquid to an inspection chip (interpreted as reaction vessel 13) formed of a well main body (interpreted as a lower portion of the reaction vessel 13 accommodating liquid 56) for accommodating the liquid and a side wall member (interpreted as a wall of the reaction vessel 13 that is pictured on the left side of Fig. 4) arranged on a side surface of the well main body or recovers the liquid present in the inspection chip via a liquid delivery tool (interpreted as nozzle 41), the liquid delivery system comprising: a conveyor (Fig. 2; paragraph [0020], “driving section”) which conveys the liquid delivery tool; and a controller (Fig. 1, element 31; paragraph capable of controlling the conveyor such that the liquid delivery tool does not pass through a region on a side on which the side wall member is arranged of the inspection chip (Fig. 4 and paragraph [0028] teaches a method of motion of the nozzle 41 that does not pass the wall on the left side of the reaction vessel 13).
Note that the functional/process recitations that describe the liquid delivery system, conveyor, and controller are interpreted as intended uses of the claimed liquid delivery system and are given patentable weight to the extent which effects the structure of the claimed liquid delivery system. Please see MPEP 2114.
Note that the liquid delivery tool and the inspection chip and limitations regarding the inspection chip are interpreted as an intended use of the liquid delivery system. The inspection chip is not positively recited structurally.
Regarding claim 2, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches wherein, when supplying the liquid to the inspection chip, the controller is capable of controlling the conveyor such that the liquid delivery tool approaches the inspection chip from a side opposite to the side on which the side wall member is arranged of the inspection chip (Fig. 4 and paragraph [0028] teaches a method of motion of the nozzle 41 that approaches the reaction vessel 13 from a right side, which is a side opposite to the side on which the wall on the left side of the reaction vessel is arranged).
Regarding claim 3, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches wherein, when recovering the liquid present in the inspection chip, the controller is capable of controlling the conveyor such that the liquid delivery tool moves away from the inspection chip from a side opposite to the side on which the side wall member is arranged of the inspection chip (Fig. 4 and paragraph [0028] teaches a method of motion of the nozzle 41 that moves the nozzle 41 to the center of the reaction vessel 13 from the right side of the reaction vessel, which is a side opposite to the side on which the side wall member is arranged since the side wall member is interpreted as the wall on the left side of the reaction vessel).
Regarding claim 4, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches a liquid injector which sucks or discharges the liquid (Fig. 2, paragraph [0020], nozzle 41 sucks and discharges a reagent), wherein, when supplying the liquid to the inspection chip, the controller is capable of controlling the liquid injector and the conveyor so as to convey the liquid delivery tool to a portion above the well main body and discharge the liquid in the well main body without passing through a portion above the side wall member after sucking the liquid (Fig. 4 and paragraph [0028] teaches the nozzle 41 moves to a central position of the reaction vessel and does not pass through the wall on the left side of the reaction vessel).
Regarding claim 5, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches a liquid injector which sucks or discharges the liquid (Fig. 2, paragraph [0020], nozzle 41 sucks and discharges a reagent), wherein, when recovering the liquid present in the inspection chip, the controller is capable of controlling the liquid injector and the conveyor so as to extract the liquid delivery tool from the inspection chip while allowing the liquid delivery tool to creep on an inner wall of the inspection chip on a side on which the side wall member is not arranged after sucking the liquid (Fig. 6 and paragraph [0031] teaches the nozzle 41 moving up while pressed against the side of the reaction vessel).
Regarding claim 6, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches wherein the liquid injector is a syringe pump (paragraph [0022], “syringe section (driving mechanism)”).
Regarding claim 7, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches wherein the liquid delivery tool is a nozzle (Fig. 2, element 41).

Regarding claim 8, Shimamori teaches an inspection system comprising: a light source (paragraph [0032], “light source”) which is capable of irradiating an inspection chip (Fig. 4, reaction vessel 13) formed of a well main body (interpreted as a lower portion of the reaction vessel 13 accommodating liquid 56) for accommodating liquid and a side wall member (interpreted as a wall of the reaction vessel 13 that is pictured on the left side of Fig. 4) arranged on a side surface of the well main body with light; a detector (Fig. 8, element 57, paragraph [0032], “detector”) which detects light to be measured emitted from the inspection chip (paragraph [0032]); a first conveyor (Fig. 2; paragraph [0020], “driving section”) which conveys a liquid delivery tool; and a controller (Fig. 1, element 31; paragraph [0017]) which is capable of controlling the first conveyor such that the liquid delivery tool does not pass through a region on a side on which the side wall member is arranged of the inspection chip when supplying the liquid to the inspection chip or recovering the liquid present in the inspection chip via the liquid delivery tool (Fig. 4 and paragraph [0028] teaches a method of motion of the nozzle 41 that does not pass the wall on the left side of the reaction vessel 13).

Note that the liquid delivery tool and inspection chip and limitations regarding the inspection chip are interpreted as an intended use of the inspection system. The inspection chip is not positively recited structurally.
Regarding claim 9, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches wherein, when supplying the liquid to the inspection chip, the controller is capable of controlling the first conveyor such that the liquid delivery tool approaches the inspection chip from a side opposite to the side on which the side wall member is arranged of the inspection chip (Fig. 4 and paragraph [0028] teaches a method of motion of the nozzle 41 that approaches the reaction vessel 13 from a right side, which is a side opposite to the side on which the wall on the left side of the reaction vessel is arranged).
Regarding claim 10, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches wherein, when recovering the liquid present in the inspection chip, the controller is capable of controlling the first conveyor such that the liquid delivery tool moves away from the inspection chip from a side opposite to the side on which the side wall member is arranged of the inspection chip (Fig. 4 and paragraph [0028] teaches a method of motion of the nozzle 41 that moves the nozzle 41 to the center of the reaction vessel 13 from the right side of the reaction vessel, which is a side opposite to the side on which the 
Regarding claim 11, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches a liquid injector which sucks or discharges the liquid (Fig. 2, paragraph [0020], nozzle 41 sucks and discharges a reagent), wherein, when supplying the liquid to the inspection chip, the controller is capable of controlling the liquid injector and the first conveyor so as to convey the liquid delivery tool to a portion above the well main body and discharge the liquid in the well main body without passing through a portion above the side wall member after sucking the liquid (Fig. 4 and paragraph [0028] teaches the nozzle 41 moves to a central position of the reaction vessel and does not pass through the wall on the left side of the reaction vessel).
Regarding claim 12, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches a liquid injector which sucks or discharges the liquid(Fig. 2, paragraph [0020], nozzle 41 sucks and discharges a reagent), wherein, when recovering the liquid present in the inspection chip, the controller is capable of controlling the liquid injector and the first conveyor so as to extract the liquid delivery tool from the inspection chip while allowing the liquid delivery tool to creep on an inner wall of the inspection chip on a side on which the side wall member is not arranged after sucking the liquid (Fig. 6 and paragraph [0031] teaches the nozzle 41 moving up while pressed against the side of the reaction vessel).
Regarding claim 13, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches wherein the liquid injector is a syringe pump (paragraph [0022], “syringe section (driving mechanism)”).
Regarding claim 14, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches the inspection system further comprising a second conveyor (Fig. 1, elements 16 and 19) which conveys the inspection chip, wherein the controller is capable of controlling the second conveyor to arrange the inspection chip in a predetermined position according to progress of the inspection (paragraph [0017]).
Regarding claim 15, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches the inspection system further comprising a plurality of the inspection chips (Fig. 1 and paragraph [0027], “plurality of reaction vessels”), the system capable of simultaneously performing a plurality of inspections (paragraph [0027]).
Regarding claim 16, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches a plurality of liquid delivery tools (Fig. 1, reagent dispensing mechanism 17 and sample dispensing mechanism 20); and a plurality of first conveyors (one conveyor being the driving section of paragraph [0020] that changes the position of reagent dispensing mechanism 17 and the other conveyor being the inherent driving section of sample dispensing mechanism 20, the sample dispensing mechanism inherently has a driving section since it operates similarly to the reagent dispensing mechanism).
Regarding claim 17, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches wherein the liquid delivery tool is a nozzle (Fig. 2, element 41)
Regarding claim 18, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches wherein the side wall member includes an optical element (Fig. 8 and paragraph [0032] teaches detectors 37 on side surface of reaction vessel 13).
Regarding claim 20, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches a vibrator (paragraph [0008], “stirring bar”) which stirs the liquid accommodated in the inspection chip.

Regarding claim 21, Shimamori teaches a liquid delivery method (abstract and Fig. 4) for supplying liquid (paragraph [0020], nozzle 41 sucks and discharges a reagent 56) to an inspection chip (reaction vessel 13) formed of a well main body (interpreted as a lower portion of the reaction vessel 13 accommodating liquid 56) accommodating the liquid and a side wall member (interpreted as a wall of the reaction vessel 13 that is pictured on the left side of Fig. 4) arranged on a side surface of the well main body or recovering (paragraph [0020], nozzle 41 sucks and discharges a reagent 56) the liquid present in the inspection chip via a liquid delivery tool (41, “nozzle”), the method comprising: conveying the liquid delivery tool so as not to pass through a region on a side on which the side wall member is arranged of the inspection chip (Fig. 4 and paragraph [0028] teaches a method of motion of the nozzle 41 that does not pass the wall on the left side of the reaction vessel 13).
Regarding claim 22, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches wherein, when supplying the liquid to the inspection chip, the conveying conveys the liquid delivery tool so as to approach the inspection chip from a 
Regarding claim 23, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches wherein, when recovering the liquid present in the inspection chip, the conveying conveys the liquid delivery tool so as to move away from the inspection chip from a side opposite to the side on which the side wall member is arranged of the inspection chip (Fig. 4 and paragraph [0028] teaches a method of motion of the nozzle 41 that moves the nozzle 41 to the center of the reaction vessel 13 from the right side of the reaction vessel, which is a side opposite to the side on which the side wall member is arranged since the side wall member is interpreted as the wall on the left side of the reaction vessel; it is inherent that the conveying occurs when recovering liquid present in the reaction vessel since paragraphs [0023]-[0024] teaches the nozzle sucks and discharges a reagent).
Regarding claim 24, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches sucking the liquid and discharging the liquid (paragraph [0024]), wherein, when supplying the liquid to the inspection chip, the conveying conveys the liquid delivery tool to a portion above the well main body without passing through a portion above the side wall member after the sucking is performed (Fig. 4 and paragraph [0028] teaches the nozzle 41 moves to a central position of the reaction vessel and does not pass through a portion above the side wall on the left side of the reaction vessel, which occurs .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamori as applied to claim 8 above, and further in view of Maruyama et al. (JP 2013148518, hereinafter “Maruyama”).
Regarding claim 19, Shimamori teaches all of the elements of the current invention as stated above. Shimamori fails to teach the side wall member includes a prism.
Maruyama teaches an automatic analyzer (abstract; Fig. 2) capable of improving measurement accuracy in a high concentration area (abstract). Maruyama teaches the automatic analyzer includes a light source (13) for irradiating light and an inspection chip (Fig. 5, element 70) with a side wall member (71) that includes a prism (abstract teaches the side wall member is a first lens 71 that refracts the light from the light source 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimamori to incorporate the teachings of Maruyama to provide the side wall member with a prism. Doing so would improve measurement accuracy of the overall inspection system.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamori as applied to claim 21 above, and further in view of Konishi et al. (WO 201613677 A1, hereinafter “Konishi”).
Regarding claim 25, Shimamori teaches all of the elements of the current invention as stated above. Shimamori further teaches sucking the liquid and discharging the liquid the sucking sucks the liquid present in the inspection chip, the conveying extracts the liquid delivery tool from the inspection chip while allowing the liquid delivery tool to creep on an inner wall of the inspection chip on which the side wall member is not arranged after the sucking is performed, and the discharging performed after the conveying is performed.
Konishi teaches an operation of sample dispensing and reagent dispensing in an automatic analyzer (abstract; paragraph [0041]) that is controlled by a control unit. Konishi teaches a method of mixing and stirring (Fig. 7) a sample without creating bubbles which does not need of a separate stirring means (paragraph [0047]) comprising sucking and discharging a liquid (paragraph [0041]), wherein when recovering the liquid present in the inspection chip, the sucking sucks the liquid present in the inspection chip (paragraph [0042], step 602, reagent sucked by reagent dispensing mechanism 107), moves a reagent dispensing probe 107a of the reagent dispensing mechanism 107 in a horizontal direction (paragraphs [0045]-[0046]), comes into contact with the inner wall of reaction vessel 105 and stops (paragraphs [0045]-[0046]), and the discharging performed after the conveying is performed (paragraph [0046]). Konishi teaches the liquid is designed so that the liquid level (Fig. 7, element S) is lower than the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimamori to incorporate the teachings of Konishi to provide the method further comprising wherein, when recovering the liquid present in the inspection chip, the sucking sucks the liquid present in the inspection chip, the conveying extracts the liquid delivery tool from the inspection chip while allowing the liquid delivery tool to creep on an inner wall of the inspection chip on which the side wall member is not arranged after the sucking is performed, and the discharging performed after the conveying is performed. Doing so would utilize known methods of sucking and discharging for mixing and stirring as taught by Konishi with Shimamori’s method of conveying that extracts the liquid delivery tool from the inspection chip while allowing the liquid delivery tool to creep on an inner wall of the inspection chip on which the side wall member is not arranged, which would have a reasonable expectation of preventing liquid from entering the gap between the liquid delivery tool and inspection chip and reducing the contamination range that could occur when dispensing, thus improving the overall efficiency of the liquid delivery method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hutter et al. (US 20040106097 A1, hereinafter “Hutter”) teaches a method for processing a biological sample contained in a liquid (abstract) comprising an inspection chip (Figs. 1-2; element 11, “reaction vessel”) comprising a side wall member (21; paragraph [0046], “active surface”). Hutter teaches the location of the side wall member is advantageous because it allows removing entirely any liquid contained in the reaction vessel (paragraph [0046]). Hutter teaches a vibrator that mixes the inspection chip with rotation motion (Fig. 16)
Aoyagi (US 20070077645 A1) teaches reaction wells and detection wells made to minimize a moving range and enable pipette action for preventing contamination (abstract). Aoyagi teaches it becomes easy to control a nozzle movement to not pass above specific regions to prevent contamination that could occur due to a drop of a droplet in a reaction region (paragraph [0048]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797